Name: 2003/148/EC: Decision No 185 of 27 June 2002 amending Decision No 153 of 7 October 1993 (form E 108) and Decision No 170 of 11 June 1998 (compilation of the lists provided for in Article 94(4) and Article 95(4) of Council Regulation (EEC) No 574/72 of 21 March 1972 (Text with EEA relevance)
 Type: Decision
 Subject Matter: documentation;  social protection;  demography and population;  labour market
 Date Published: 2003-03-01

 Avis juridique important|32003D01482003/148/EC: Decision No 185 of 27 June 2002 amending Decision No 153 of 7 October 1993 (form E 108) and Decision No 170 of 11 June 1998 (compilation of the lists provided for in Article 94(4) and Article 95(4) of Council Regulation (EEC) No 574/72 of 21 March 1972 (Text with EEA relevance) Official Journal L 055 , 01/03/2003 P. 0074 - 0079Decision No 185of 27 June 2002amending Decision No 153 of 7 October 1993 (form E 108) and Decision No 170 of 11 June 1998 (compilation of the lists provided for in Article 94(4) and Article 95(4) of Council Regulation (EEC) No 574/72 of 21 March 1972(Text with EEA relevance)(2003/148/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their family moving within the Community(1), pursuant to which it is the duty of the Administrative Commission to deal with all administrative matters arising from Regulation (EEC) No 1408/71 and subsequent regulations,Having regard to Article 2(1) of Council Regulation (EEC) No 574/72(2), pursuant to which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the regulations,Having regard to Decision No 153(3) on the model forms necessary for the application of these Regulations (E 001, E 103 to E 127),Having regard to Decision No 170(4) concerning the compilation of the lists provided for in Article 94(4) and Article 95(4) of Council Regulation (EEC) No 574/72,Whereas:(1) It is necessary to update the forms to take account of changes to national legislation in the Member States.(2) The current structure of form E 108 as shown in Decision No 153 does not allow the institution in the place of residence to notify the competent institution of the cessation of entitlement to health benefits affecting both the pensioner and any members of his or her family residing in a Member State other than the competent State.(3) The amendment of form E 108 requires certain amendments to Decision No 170 to adapt it to the new function of form E 108.(4) The one-year validity of form E 121 issued by German, French, Italian and Portuguese institutions can only relate to the application of Article 30, and not Article 29, of Regulation (EEC) No 574/72,HAS DECIDED AS FOLLOWS:1. The model form E 108 as set out in Decision No 153 shall be replaced by the model appended hereto.2. Decision No 170 is amended in accordance with the Annex to this Decision.3. This Decision shall be published in the Official Journal of the European Union. It shall be applicable from the date of its adoption by the Administrative Commission of the European Communities on Social Security for Migrant Workers.The Chairman of the Administrative CommissionCarlos GarcÃ ­a de CortÃ ¡zar(1) OJ L 149, 5.7.1971, p. 2.(2) OJ L 74, 27.3.1972, p. 1.(3) OJ L 244, 19.9.1994, p. 22.(4) OJ L 275, 10.10.1998, p. 40.ANNEXDecision No 170 is amended as follows:(a) Article 1, section "I. LIST PROVIDED FOR IN ARTICLE 94(4), Families of employed or self-employed persons" is amended as follows:(i) point 3 is replaced by the following:"3. The competent institution or the institution of the place of residence, as the case may be, shall inform the institution of the place of residence or the competent institution of the suspension or withdrawal of entitlement to benefits in kind by sending it two copies of form E 108, with part A completed. The receiving institution, after completing part B of the form, must return one copy to the sending institution.";(ii) in point 4 the existing paragraphs (c) and (d) are renumbered (d) and (e), and a new paragraph (c) is added as follows:"(c) the date of suspension or withdrawal of entitlement notified by the institution of the place of residence to the competent institution. This date shall be stated on form E 108 and shall be the date on which form E 109 ceases to apply.";(iii) point 5 is replaced by the following:"5. The institution of the place of residence shall keep the list up to date, by taking as a basis its own information or that provided by the competent institution concerning acquisition of entitlement (form E 109) or suspension or withdrawal of such entitlement (form E 108), and taking account of the one-year validity of E 109 forms issued by German, French, Italian and Portuguese institutions, though without prejudice to the form with which it is possible to end validity of this entitlement as soon as facts occur which, under the legislation of these Member States, justify the withdrawal or suspension of entitlement to benefits.";(b) Article 1, section "II. LIST PROVIDED FOR IN ARTICLE 95(4), Pensioners and/or members of their families" is amended as follows:(i) point 3 is replaced by the following:"The competent institution or the institution of the place of residence, as the case may be, shall inform the competent institution or the institution of the place of residence of the suspension or withdrawal of entitlement to benefits in kind by forwarding two copies of form E 108, with part A completed. After completing part B, the receiving institution shall return one of these copies to the sending institution.Where the E 108 form suspends or cancels an E 121 form, it shall, like the E 121 form, be issued in respect of a particular individual; in the event of the suspension or cancellation of a number of E 121 forms for members of the same family, as many E 108 forms must be issued as there are E 121 forms involved, even if the suspension or cancellation dates are identical or if all the persons concerned are registered with the same institution of the place of residence.";(ii) in point 4 the existing paragraphs (c) and (d) are renumbered (d) and (e), and a new paragraph (c) is added as follows:"(c) the date of suspension or withdrawal of entitlement notified by the institution of the place of residence to the competent institution. This date shall be stated on form E 108 and shall be the date on which form E 121 ceases to apply.";(iii) point 5 is replaced by the following:"5. The institution of the place of residence shall keep the list up to date by taking as a basis its own information or that supplied by the institution responsible for the pension, or the competent sickness insurance organisation of the Member State responsible for the pension, concerning acquisition of entitlement (form E 121) or the suspension or withdrawal of entitlement to benefits (form E 108), and taking account of the one-year validity period of E 121 forms issued by the German, French, Italian and Portuguese institutions concerning cases in which pensioners' family members reside in a Member State other than the competent Member State where the pensioner resides (Article 30 of Regulation (EEC) No 574/72), though without prejudice to the form with which it is possible to end validity of this entitlement as soon as facts occur which, under the legislation of these Member States, justify the withdrawal or suspension of entitlement to benefits.">PIC FILE= "L_2003055EN.007702.TIF">>PIC FILE= "L_2003055EN.007801.TIF">>PIC FILE= "L_2003055EN.007901.TIF">